Title: Thomas Jefferson to François André Michaux, 14 December 1813
From: Jefferson, Thomas
To: Michaux, Francois André


          Sir  Monticello Dec. 14. 1814 1813.
          My interior situation among the mountains, and great distance from any seaport town, is extremely unfriendly to punctual correspondence with the other side of the Atlantic. vessels bound to that quarter are generally gone before I learn their destination by the public papers.
			 I have recieved from you, at different times, three several livraisons of your excellent work on the forest trees of America. to wit the 1st and 2d sur les Pins et Sapins, the one et sur les Chenes, and the 9th and 10th on the Betula,
			 Castanea,
			 Fagus,
			 Diospyros
			 Etc. I have gone over them with great pleasure and recieved from them
			 much information which had escaped my own notice, altho’ the subjects lie under my eye. they contain a valuable addition
			 to the knoledge of American trees, and claim for you the thanks of all who interest themselves in this most interesting branch of science. I pray you to accept my portion of that tribute, as
			 being
			 among those who set the highest value on your work.
          I have not seen the work of M. Tessier, mentioned by you, on the subject of the Merinos. but that race of sheep is multiplying among us most
			 extensively. the general attention paid to them will soon render their wool an article
			 of export, altho’ our own manufactures are fast increasing also, and will soon make us independant of England for manufactures of wool and cotton, as well as for many other articles. besides the domestic benefit to be derived from this economy, the political advantage of weakening
			 permanently a
			 bitter and permanent enemy are of real importance. with every wish for the succesful prosecution of the valuable labors you are engaged in, be pleased to accept the assurance of my great respect & esteem.
          Th:
            Jefferson
        